Citation Nr: 0517468	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-11 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from June 1948 to May 1952, 
and from March 1953 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2001.  In August 2002, he was granted a total 
disability based on individual unemployability (TDIU) rating.

In May 2004, the case was remanded to the Appeals Management 
Center (AMC) for additional development.


FINDING OF FACT

Bilateral hearing loss and tinnitus is found related to in-
service events, including recurrent noise exposure over the 
course of the veteran's 23 years of active service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).







REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The notice must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  

These obligations have not been satisfied in this case.  Only 
the first page of a VA examination conducted in May 2003 is 
of record, and the missing page(s) included diagnoses and 
conclusions.  In addition, the RO has not adjudicated the 
claim in light of the evidence submitted since the June 2002 
statement of the case - evidence which includes all of the 
post-service medical evidence discussed below.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  As a consequence, the veteran was not 
afforded an opportunity to meaningfully respond to the 
evidence.  Nevertheless, in view of the outcome in this 
decision, and the fact that the veteran has a TDIU rating, no 
harm to the veteran is shown by these omissions.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met, to the 
extent required to reach the decision discussed below.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield, 
supra; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the case has already been 
remanded once, and further delay is not warranted by the 
circumstances of this case.

II.  Service connection

The veteran contends that he developed hearing loss and 
tinnitus as the result of his exposure to weapons fire in 
service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service medical records include reports of three audiograms 
conducted in service.  The earliest of these was conducted in 
March 1967.  VA audiometric readings prior to June 30, 1966, 
and service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the examination 
disclosed pure tone thresholds in the right ear at the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 15, 
10, 10, 25, and 15 decibels, respectively.  Corres-ponding 
findings in the left ear were 15, 10, 10, 25, and 10 
decibels.  

An audiogram in April 1969 disclosed pure tone thresholds in 
the right ear ranging from 0 to 5 decibels at the relevant 
frequencies, while in the left ear, the pure tone thresholds 
were 0 decibels at the same frequencies.  On this audiogram, 
pure tone thresholds at the level of 6000 hertz were 35 
decibels in the right ear and 25 decibels in the left ear.  
The April 1971 audiogram disclosed pure tone thresholds in 
the right ear at the frequencies of 500, 1000, 2000, 3000, 
and 4000 hertz of 15, 0, 0, 15, and 20 decibels, 
respectively.  Corresponding findings in the left ear were 
10, 10, 10, 15, and 15 decibels.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
findings in service do not show the presence of hearing loss 
in service, nor was tinnitus noted.  

Nevertheless, service connection for hearing loss may be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

On a VA examination in August 2002, the veteran reported 
chronic ringing in the left ear with mild loss of hearing 
since the 1980's, which he claimed was caused by noisy 
conditions from mortar and guns.  No audiogram was conducted 
at this time, but the pertinent diagnoses were chronic 
tinnitus and hearing loss.  

Records from Premier Medical Ear, Nose, and Throat Center 
show that in September 2002, an evaluation of the veteran's 
hearing was performed.  His hearing was tested, and the 
doctor indicated that he had a high-tone hearing loss, 
consistent with noise-induced hearing loss.  He further noted 
that the veteran described a definite history of noise 
exposure during service.   

In May 2003, a VA examination was conducted.  The speech 
audiometry portion of this examination disclosed pure tone 
thresholds in the right ear at the frequencies of 500, 1000, 
2000, 3000, and 4000 hertz of 25, 10, 25, 50, and 55 
decibels, respectively.  Corresponding findings in the left 
ear were 20, 15, 25, 65, and 70 decibels.  Thus, he currently 
has a "hearing loss" for VA purposes.  See 38 C.F.R. 
§ 3.385.  

However, although this examination included a review of the 
claims file, the pertinent evidence of which was summarized 
on the first page of the report, the remainder of the 
examination report, is missing from the claims file, so it 
cannot be determined whether the examiner concluded that 
there was a nexus to service.  In his summary of the 
evidence, the examiner indicated that the right ear hearing 
loss noted at 6000 hertz in April 1969 was a temporary 
threshold shift, and that the other findings in service were 
normal.  Also reported was a history of military noise 
exposure due to gunfire, rockets, and missiles, and a history 
of tinnitus.  

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Similarly, the veteran, as a layman, is not 
competent to offer an opinion of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
there is a private medical record indicating a nexus between 
current hearing loss and noise exposure in service.  Neither 
of the two VA examinations (or the portions which are on 
file) conclude otherwise.   

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Although the veteran's occupational specialties, as contained 
in the record, were sign painter and illustrator, it is 
reasonable to assume that he had some significant noise 
exposure over the course of 23 years of active duty.  There 
is medical evidence that the pattern of the veteran's hearing 
loss indicates a noise-induced hearing loss.  Further, there 
is no countervailing medical evidence.  He also has a 
diagnosis of tinnitus.  In view of these factors, the Board 
finds that, particularly in light of the medical opinion in 
the veteran's favor, the issues of service connection are in 
relative equipoise.  With application of the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)), the Board finds that the 
veteran's bilateral hearing loss and tinnitus began during 
his active duty.  The conditions were incurred in service, 
warranting service connection.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


